         Case 1:19-cr-00570-SHS Document 40 Filed 06/25/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    June 23, 2020

BY ECF
The Honorable Sydney H. Stein                                                MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Junior Vladimir Jimenez-Castillo, et. al., 19 Cr. 570 (SHS)

Dear Judge Stein:

        With consent of counsel for the remaining defendants, the Government writes to request
respectfully that the Court exclude time under the Speedy Trial Act. At a conference on March 4,
2020, the Court excluded time under the Speedy Trial Act until June 22, 2020, the date of the
then-scheduled final pretrial conference. On June 2, 2020, the Court adjourned the trial date and
set a new final pretrial conference for August 28, 2020.

       The Government, therefore, respectfully requests that the Court exclude time under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from today’s date, June 23, 2020, to and including
August 28, 2020, to allow the parties to discuss a possible pretrial disposition and allow the
defense to prepare for trial. Counsel for Junior Vladimir Jimenez-Castillo and Jose Verra Velez
consent to this request.

Application granted.
                                                    Respectfully submitted,
Dated: New York, New York                           GEOFFREY S. BERMAN
       June 25, 2020                                United States Attorney



                                                By: ________________________________
                                                   Kyle A. Wirshba / Nicholas Chiuchiolo
                                                   Assistant United States Attorney
                                                   (212) 637-2493 / 1247




cc:     All counsel (by ECF)
